Title: From James Madison to George W. Erving, 1 May 1807
From: Madison, James
To: Erving, George W.



Sir,
Department of State May lst. 1807

Your last communications were of Decr. 24 and Jany 9th.
The bearer Mr. Hollins, intending to go directly to Madrid, I take the favorable opportunity of sending another copy of my letter of Jany 20th. and of its inclosure on the subject of the Marquis de Casa Yrujo. This gentleman continues at Philada. and in its neighbourhood, giving out occasionally, it would seem, that he will soon leave the United States; but without any preparations that clearly indicate it.  He has not for a considerable time made any attempts direct or indirect, to renew a communication with the Government, satisfied doubtless that they would only renew the mortifications, to which he has exposed both himself and this Government, so long, and so little to the credit of either.
The negotiation at London issued in a Treaty which is unsatisfactory to the President.  Instructions are on hand, and will in a few days be forwarded, having in view, remodifications if possible, which may render the instrument acceptable.
The enterprize of Colo. Burr has been entirely suppressed.  He has himself been arrested, and is now on bail to take his trial at Richmond on the 22 inst, for setting on foot an expedition against the Spanish Provinces adjoining the United States.  The charge of overt Treason was not held by the Chief Justice, before whom he was examined, to be sufficiently established to commit him for that offence; but it was signified that a treasonable intention appeared, and that the charge might be renewed at the time of his trial if supported by new and adequate proof.
The series of gazettes herewith sent, contains a more particular account of the occurrences relating to this offender.  I refer to the same source for other articles of information, which it would be superfluous as well as tedious to repeat.  I have the honor to be &c

James Madison

